 



EXHIBIT 10.1

             
STATE OF NORTH CAROLINA
    )     CONFIDENTIAL TRANSITION
 
    )     AGREEMENT AND RELEASE OF CLAIMS
COUNTY OF MECKLENBURG
    )      

     THIS AGREEMENT made and entered into by and between Belk, Inc. and
subsidiaries, including but not limited to Belk Stores Services, Inc., and Belk
Merchandising LLC (hereinafter referred to as “Belk” or “the Company”), and Mary
R. Delk (hereinafter referred to as “Ms. Delk”).
     WHEREAS, Belk and Ms. Delk agree that it is the best interest of both Belk
and Ms. Delk that her employment relationship with Belk be terminated; and
     WHEREAS, Belk and Ms. Delk agree that it is in the best interest of each
that the terms and conditions of her separation of employment be expressly set
forth;
     NOW, THEREFORE, in consideration of the mutual covenants and promises
stated in this document by Belk and Ms. Delk to each other and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged by the parties, the parties agree that:
     1. Official Retirement Date. Ms. Delk will continue her active employment
with Belk through June 30, 2006, which will be her last day of active work. Belk
will pay Ms. Delk through June 30, 2006, at her current rate of pay as set forth
in Paragraph 2 so long as she is actively working for Belk. Ms. Delk will then
be paid for ten (10) accrued, but unused, vacation days as set forth in
paragraph 2. Ms. Delk will not be paid for any unused personal days. Ms. Delk
then will be paid fifty-six (56) weeks of severance pay which ends on July 27,
2007 as set forth in paragraph 2. Ms. Delk’s official retirement date from Belk
will be July 27, 2007.
     If Belk hires a replacement for Ms. Delk prior to June 30, 2006, Belk shall
have the right to discontinue the active employment of Ms. Delk. In such event,
Ms. Delk will be paid by Belk through June 30, 2006 as if she were actively
employed. Ms. Delk would then be paid the vacation and severance pay as set
forth above. Ms. Delk will accrue no vacation days for fiscal year 2008.

 



--------------------------------------------------------------------------------



 



     Belk and Ms. Delk may agree that her last day of active work may be in the
period between April 29, 2006 and June 30, 2006. If Belk and Ms. Delk agree that
her last day of active work occurs between April 29, 2006 and June 30, 2006,
then she will be paid thru her last day of active work and the vacation and
severance pay will then be paid starting from the last day of active work and
her date of retirement will be adjusted accordingly. In the event that
Ms. Delk’s last day of active work is prior to April 29, 2006, then Belk will
only pay her current rate of pay thru the date of her last day of active work,
and she will receive no severance pay; however, Ms. Delk will be paid for ten
(10) accrued, but unused, days of vacation.
     2. Payments. For the active work period and the severance pay period,
Ms. Delk will be paid at her current rate of pay of $10,074.76 per week minus
standard tax and required and authorized deductions. Payments will be paid
bi-weekly. The final pay period will end on July 27, 2007, unless adjusted
pursuant to paragraph 1.
          The vacation and severance payments to be made by Belk pursuant to
this Agreement shall be paid if Ms. Delk becomes employed with another employer.
          If Ms. Delk resigns or is terminated for cause from Belk prior to
April 29, 2006, she shall receive only accrued vacation pay and her official
retirement date shall be adjusted accordingly.
          Termination “for cause” includes, but is not limited to, the following
examples:

  •   Unlawful harassment   •   Dishonesty or theft   •   Falsifying company
documents   •   Gross insubordination   •   Crimes involving use of illegal
drugs or alcohol   •   Conviction of a crime of dishonesty or violence, even if
not concerning work at Belk   •   Disruptions in the workplace, including use of
racial or ethnic slurs and particularly offensive profanity   •   Fighting,
threats or intimidation of bodily harm, or any use of or threat of violence   •
  Having a dangerous weapon on company property without prior authorization by
the facility manager   •   Misusing legally prescribed drugs while on the job  
•   Tape recording conversations with managers or other associates without their
prior knowledge and consent   •   Violation of the Belk Acceptable Business
Practices Policy

 



--------------------------------------------------------------------------------



 



     During the active work period and any severance pay period Belk agrees that
Ms. Delk’s current benefits with Belk (including, but not limited to, 401(k)
Company basic contributions, Supplemental Executive Retirement Plan (SERP),
Deferred Compensation Plan, 401(k) Restoration Plan and the Company match to
pre-tax contributions by Ms. Delk, if any, to the Company 401(k) plan) will
remain in effect so long as Ms. Delk pays her required benefit contributions, if
any.
     Belk agrees that it will provide first class resume services and printing
at Belk’s expense for Ms. Delk for 12 weeks following the effective date of this
Agreement.
     Ms. Delk shall not be entitled to any bonus payments for fiscal year 2007
and fiscal year 2008.
     Belk shall not reimburse Ms. Delk for any relocation expenses for herself
and her family.
     Ms. Delk shall not be entitled to receive any Belk employee merchandise
discount after her last day of active employment.
     3. Release and Additional Promises. In consideration of the payments
provided by Belk in paragraph 2, Ms. Delk agrees as follows:

  a.   Release of Rights. That for herself and her attorney, heirs, executors,
administrators, successors and assigns, she fully discharges and releases Belk
(including its officers, directors, managers, supervisors, and/or agents), any
parent, or affiliated companies (including their officers, directors, managers,
supervisors, or agents) from all administrative charges, lawsuits, causes of
action, employment contracts, demands, and claims for damages whatsoever in law
or equity regarding her employment and/or separation of employment that she now
knows or should know that exist against Belk, arising under any state or federal
statutory or common laws, including but not limited to, all claims under the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621, et seq.; the Older
Workers Benefit Protection Act; Title VII of the Civil Rights Act of 1964
(“Title VII”), 42 U.S.C. § 2000e, et seq.; the Americans with Disabilities Act
(“ADA”), 42 U.S.C. § 12101, et seq.; the Employee Retirement Income Security Act
(“ERISA”), 29 U.S.C. § 1001, et seq.; the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), 29 U.S.C. § 1161, et seq; the Equal Pay Act of
1963; the Vocational Rehabilitation Act of 1973; the Civil Rights Acts of 1866,
1871 and 1991; Section 1981 of the Civil Rights Act of 1866; the North Carolina
Equal Employment Practices Act, N.C.G.S.

 



--------------------------------------------------------------------------------



 



      §143-422.1 et seg.; any state wage payment laws; or claims alleging
wrongful termination, retaliation, whistleblower protection, and/or seeking
damages for mental and/or emotional distress, breach of implied or expressed
contract, whether oral or written, tortuous interference with contractual
relations, breach of promise, failure to hire, misrepresentation, negligence,
fraud, estoppel, defamation, intentional or negligent infliction of emotional
distress, loss of consortium, violation of public policy, wrongful, abusive or
constructive discharge, or any other employment related tort; or any other
Federal, State, or local law relating to employment.         This Agreement is
not intended to waive any claims that may arise after the date this Agreement is
executed or any rights or claims to test the knowing and voluntary nature of the
release of claims in this Agreement under the Older Workers Benefit Protection
Act, as amended.         This Agreement is not intended to waive any claims that
may arise under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., or the
Family Medical Leave Act.         This Agreement does not waive or release any
rights for indemnification, if any, that Ms. Delk may have pursuant to the
bylaws of Belk, Inc. and pursuant to any Directors and Officers Liability
Insurance Policies which are maintained by Belk.     b.   No Reinstatement or
Further Employment. Ms. Delk agrees that she will not seek or hereafter apply
for employment or reinstatement of employment with Belk or any affiliated or
subsidiary companies, and that Belk has no obligation to consider her for
employment or reinstatement. Ms. Delk further agrees that if she does apply for
re-employment, Belk may deny her employment under this Agreement, without
recourse. Provided however Belk may, from time to time in its sole discretion,
retain Ms. Delk as a consultant under such terms and conditions as may be agreed
to by Belk and Ms. Delk.     c.   Confidentiality. Ms. Delk agrees that the
provisions of this Agreement are confidential and that the terms of this
Agreement, including the amount of any payment made as outlined in paragraph 2
above, will not be divulged or disclosed in any manner whatsoever to any person
other than her attorney in a legally recognized privileged communication; except
that Ms. Delk may communicate the terms of this Agreement to her accountant or
tax return preparer to the extent necessary in preparing her tax returns or to
receive relevant tax advice, and may disclose such terms to her spouse and to
her financial planner. Ms. Delk may also make such additional disclosures as may
be required by law, compelled

 



--------------------------------------------------------------------------------



 



      by judicial process, requested by a government agency, or as necessary to
enforce any term of this Agreement. The persons to whom authorized disclosures
are made shall be advised that further disclosure of the information is not
permitted. Ms. Delk agrees that this paragraph is a material provision of this
Agreement and that a breach of this term will release Belk from any further
obligation under the Agreement and will entitle it to recover all payments made
pursuant to this Agreement, including an extra month of wages as liquidated
damages, and to receive such other and further legal and equitable relief as may
be appropriate, including attorney fees and costs, if proven that Ms. Delk, her
tax advisors, spouse, financial planner, or her attorney breaches this
provision.     d.   Cooperation. Ms. Delk agrees to reasonably cooperate with
Belk as well as its attorneys to provide information regarding events in any
matter related to her department or employment with Belk, including, if
necessary, providing information for and signing any necessary sworn statements.
    e.   No Disparagement. Subject to paragraph (d) above, Ms. Delk agrees not
to criticize, disparage, or otherwise demean in any way Belk, its affiliates, or
subsidiary companies, officers, directors, managers, or supervisors.         No
Disparagement. Likewise, Belk, its affiliates, or subsidiary companies,
officers, directors, managers, or supervisors agree not to criticize, disparage,
or otherwise demean in any way the professionalism, conduct, reputation and good
name of Ms. Delk.     f.   Confidentiality of Information. Ms. Delk acknowledges
and agrees that during her employment with Belk she had access to and learned
confidential information as a merchandise professional in her capacity as
President of Merchandising and Marketing for Belk and she had access to, and
learned confidential information relating to various Company matters. Ms. Delk
agrees that she will not divulge or disclose in any manner any non-public or
confidential information relating to Belk, past and present Belk employees, and
matters that she learned about or was involved with during her employment with
Belk including rumors and allegations regarding Belk and its past and present
employees. Notwithstanding the above, Ms. Delk may make such disclosures of
non-public or confidential matters relating to Belk as may be required by law or
compelled by judicial process. Ms. Delk agrees that this paragraph is a material
provision of this Agreement and that a breach of this paragraph will release
Belk from any further obligation under the Agreement and will entitle Belk to
recover all payments made pursuant to this Agreement, including an extra month
of wages as

 



--------------------------------------------------------------------------------



 



      liquidated damages, and that Belk shall be entitled to receive such other
and further legal and equitable relief, including attorney fees and costs, as
may be appropriate if proven that Ms. Delk has breached this provision.     g.  
Belk agrees that it will not issue an external press release regarding the
departure of Ms. Delk from Belk. Belk agrees that the Belk internal
communication attached as Exhibit A shall be the sole communication distributed
internally at Belk regarding the departure of Ms. Delk.         Belk agrees that
H. W. McKay Belk will be the primary contact for prospective employers. Belk
agrees that if a prospective employer contacts Belk Corporate Human Resources
(Steve Pernotto) or H. W. McKay Belk regarding Ms. Delk that they will
communicate only information to a prospective employer which has been mutually
agreed upon between Ms. Delk and Belk.     h.   Belk agrees that Ms. Delk may
participate in any corporate buy back of Belk, Inc. stock beginning in fiscal
year 2007. Belk will not purchase any of Ms. Delk’s Belk, Inc. stock which she
currently or may own in the future outside of an approved corporate buy back.
Belk does not guarantee what the value of the share price of the Belk, Inc.
stock price will be per share at the time of any corporate buy back period. Belk
agrees that it will issue to Ms. Delk any Belk, Inc. stock for which she is
eligible as a retiree under the Belk Long Term Incentive Plans V (100%), VI
(67.7%) and VII (33.3%) and the Transition Stock Plan, which are attached hereto
as Exhibit B. Any Belk, Inc. stock issued to Ms. Delk will be in accordance with
the terms of Long Term Incentive Plans V, VI and VII and the Belk Transition
Stock Plan; provided, however, Belk shall not deem Ms. Delk ineligible for said
plans if she subsequently obtains employment after April 29, 2006 with an
employer other than Belk. Ms. Delk will not be a participant for any Long Term
Incentive Plan or Transition Stock Plan after the end of Belk fiscal year 2007
(February 3, 2007).     i.   From the effective date of this Agreement until Ms.
Delk’s last day of active work, Belk agrees that Ms. Delk may take a reasonable
number of days off for the purpose of interviewing with prospective employers.
Ms. Delk agrees that she shall notify her supervisor, H. W. McKay Belk, in
advance of taking any days off for the purpose of interviewing prospective
employers. Ms. Delk shall not be charged a vacation day for a day that she uses
for interviewing a prospective employer.

     4. No Admission Of Wrongdoing. The parties agree that Belk has no prior
legal obligation to make the payments agreed to in paragraph 2 of this
Agreement. Further, the parties

 



--------------------------------------------------------------------------------



 



recognize that this Agreement shall not be construed as an admission of
liability or wrongdoing by Belk. Belk denies any wrongdoing or violation of law
regarding Ms. Delk, her employment, and/or separation of employment.
     5. General Acknowledgments.

  a.   Ms. Delk acknowledges that she possesses sufficient education and
experience to fully understand the terms of this Agreement as it has been
written, the legal and binding effect of this Agreement, and the exchange of
benefits and payments for promises hereunder, and that she has had a full
opportunity to discuss or ask questions about all such terms.     b.   Ms. Delk
agrees that the only consideration for signing this Agreement are the terms
stated above and that no other promises or assurances of any kind have been made
to her by Belk or any other person as inducement to sign this Agreement.
Therefore, this Agreement constitutes the entire understanding of the parties,
and no representation, promise, or inducement not included in this Agreement
shall be binding on the parties.

     6. Notification Under The Older Workers Benefit Protection Act.

  a.   Time to Consider This Agreement. Ms. Delk acknowledges that she has been
provided with a copy of this Agreement and has been given twenty-one
(21) consecutive calendar days in which to review and consider the Agreement.
Ms. Delk acknowledges that while she has twenty-one (21) consecutive calendar
days to review and consider this Agreement, she has the right to sign this
Agreement at any time within the twenty-one (21) consecutive calendar days from
her receipt of this document. Ms. Delk and Belk agree that any changes to the
terms and conditions of this Agreement (whether material or immaterial) will not
restart the running of the twenty-one (21) day period.     b.   Legal Counsel.
Ms. Delk is advised to consult with legal counsel of her own choosing and seek
clarification of any of the terms of the Agreement prior to signing this
Agreement. Ms. Delk acknowledges that she has had ample opportunity to consult
with an attorney of her own choosing prior to her execution of this Agreement
and was encouraged and advised in writing to do so by the Company.

 



--------------------------------------------------------------------------------



 



  c.   Revocation. Ms. Delk acknowledges that she has a period of seven
(7) calendar days following her signing of this Agreement to revoke this
Agreement. Any such revocation of the Agreement must be in writing, signed by
her, and delivered to Stephen J. Pernotto in the Belk Stores Services Human
Resources Office, located at 2801 West Tyvola Road, Charlotte, NC 28217,
telephone number (704) 426-1890, on or before the seventh day after signing this
Agreement.     d.   When the Terms Become Effective. The terms of the Agreement
shall become final and binding only upon expiration of the revocation period
provided in subparagraph 6(c) above. No payment shall be made under paragraph 2
until the Agreement becomes final and binding upon the parties.         If
Ms. Delk signs this Agreement prior to the end of the twenty-one (21) day time
period, she certifies that she knowingly and voluntarily decided to sign this
Agreement after considering it less than twenty-one (21) days, and her decision
to do so was not induced by Belk through fraud, misrepresentation, or a threat
to withdraw or alter the offer prior to the expiration of the twenty-one
(21) day time period.

     7. Modification. This Agreement may not be changed orally, but only by an
Agreement in writing, signed by the parties.
     8. Successors And Assigns. This Agreement shall inure to and be binding
upon the parties hereto, their respective heirs, legal representatives,
successors, and assigns. Ms. Delk further agrees that no other person or entity
may bring any claim on her behalf falling within the terms of this release and
that should any such claim be brought on her behalf, she will cooperate with
Belk and its attorneys in seeking a prompt dismissal of that claim. Provided
however if at the time of Ms. Delk’s death, or if Ms. Delk is declared mentally
incompetent, all of the financial obligations of Belk pursuant to this Agreement
have not been completed by Belk, then Ms. Delk’s executor or administrator (if
she is deceased) or her personal representative (if she is deemed to be
incompetent) shall have the right to bring a claim to enforce any uncompleted
financial obligations of Belk pursuant to this Agreement.
     9. Severability. The parties agree that the provisions of this Agreement
shall be deemed severable and that the invalidity or unenforceability of any
portion of any provision shall not affect the validity or enforceability of
other portions of such provision or of other provisions.

 



--------------------------------------------------------------------------------



 



Such provisions shall be appropriately limited and given effect to the extent
that they may be enforceable.
     10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of North Carolina, except as federal law may apply.
     MS. DELK FURTHER STATES THAT SHE HAS CAREFULLY READ THE FOREGOING
TRANSITION AGREEMENT AND RELEASE OF CLAIMS AND KNOWS THE CONTENTS AND SIGNS THE
SAME OF HER OWN FREE ACT.
For Mary R. Delk :
Witness my hand and seal this the            day of                     , 2006.

     
 
   
 
  MARY R. DELK
Sworn to and subscribed before me
the ______ day of ____________, 2006.
   
 
   
 
      Notary Public
My Commission Expires:                     
   

For Belk, Inc. and its subsidiaries
Witness my hand and seal this the            day of                     , 2006.

         
 
  By:    
 
       
 
      Stephen J. Pernotto, Executive Vice President
Sworn to and subscribed before me
the ______ day of ____________, 2006.
       
 
       
 
          Notary Public
My Commission Expires:                     
       

 